Title: Chapman Johnson to Thomas Jefferson, 21 June 1813
From: Johnson, Chapman
To: Jefferson, Thomas


          Dear Sir, Staunton. 21. June 1813.
          The last saturdays mail, brought me Your favor of the 16th covering a statement of the proceedings on the writ of forcible entry and detainer, in the case bew between yourself and David Michie—
          Yours of the 4. had been previously received and answered;—
          My answer, which I suppose you have here received, gives you the ground on which I suppose that the supersedeas certiorari was awarded. I believe that the judge was fully satisfied that the justices did right in negating the traverse that was  offered—I suppose there can be doubt of that point—What was offered as a traverse is nothing—Nothing is affirmed by it,—nothing denied—
          with great respect Your Very Obt SvtC Johnson
        